Citation Nr: 0417480	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a hearing before RO personnel in May 
2003.  He testified again at a Travel Board hearing before 
the undersigned Veterans Law Judge sitting in New Orleans, 
Louisiana, in January 2004.  Transcripts of both hearings are 
of record.

At the time of the veteran's Travel Board hearing, he 
testified that he contracted an ear infection after swimming 
in a canal close to base during the summer of 1946.  He also 
testified that, during this summer, he was assigned to the 
11th Marines, First Marine Division, an artillery outfit.  He 
stated that he was subjected to "continual . . . 
explosions" from artillery, and was provided with only 
cotton for ear protection.  As a lay person, the veteran is 
competent to provide evidence of the occurrence of such 
observable symptoms and events during service; however, a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Given the veteran's testimony and the uncertainty as to the 
etiology of his bilateral hearing loss, on remand he should 
also be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

Additionally, the veteran has indicated that he received 
treatment from Dr. Swearingen following service for a 
recurrence of his in-service ear infection.  He also stated 
that he received a hearing aid from the offices of Doctors 
Pou, Quin, Watkins & Thornton in July 1992.  Any available 
treatment records from these health care providers should be 
obtained.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  

1.  The RO should obtain copies of 
all treatment records for the veteran 
from the Shreveport VAMC since August 
2001.

2.  The RO should obtain copies of 
all treatment records from (1) Dr. 
Swearingen of Shreveport, Louisiana 
from 1947 to 1948, and (2) Doctors 
Pou, Quin, Watkins & Thornton from 
July 1992.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Thereafter, the RO should make 
arrangements  with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialist to determine 
the etiology and date of onset of his 
bilateral hearing loss.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his hearing 
disorder, to include the in-service 
ear infection and acoustic trauma.  
The examiner should identify all 
relevant pathology which is present 
and describe the nature and progress 
of any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date of 
onset and etiology of any bilateral 
hearing loss identified?

?	Is it at least as likely as not 
that any current hearing loss was 
caused or aggravated by an in-
service disease or injury (i.e., 
ear infection or noise exposure)?

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

4.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



